Citation Nr: 1033564	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-12 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1993 to 
December 2001.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in August 2006, a statement of the 
case was issued in April 2007, and a substantive appeal was 
received in April 2007.  In her substantive appeal, the Veteran 
requested a Board hearing at the local RO.  A hearing was 
scheduled in July 2010; however, the Veteran failed to appear and 
has not filed a motion seeking a new hearing. 


FINDING OF FACT

The Veteran's service-connected disabilities render her unable to 
secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for a total disability rating based on 
individual unemployability (TDIU) in August 2005.  In order to 
establish service connection for a total rating based upon 
individual unemployability due to service-connected disabilities, 
there must be impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet.App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R.  §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for 
an award of a total rating based on unemployability.  When the 
veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned when, if there is only one disability, the disability is 
rated as 60 percent or more; or when there are two or more 
disabilities, at least one disability is ratable at 40 percent or 
more, and any additional disabilities result in a combined rating 
of 70 percent or more, and the disabled person is unable to 
secure or follow a substantially gainful occupation.  See 38 
C.F.R. § 4.16(a).  A total disability rating may also be assigned 
on an extra-schedular basis, pursuant to the procedures set forth 
in 38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in section 4.16(a).

The Veteran's service-connected disabilities are hypothyroidism, 
evaluated as 60 percent disabling; polycystic ovarian syndrome, 
evaluated as 30 percent disabling; left shoulder arthritis with 
myofascial syndrome, evaluated as 10 percent disabling; 
patellofemoral pain syndrome, left knee, evaluated as 10 percent 
disabling; patellofemoral pain syndrome, right knee, evaluated as 
10 percent disabling; plantar fasciitis, left foot, evaluated as 
10 percent disabling; plantar fasciitis, right foot, evaluated as 
10 percent disabling; myofascial pain syndrome, lower back, 
evaluated as 10 percent disabling; migraine headaches, evaluated 
as 10 percent disabling; carpal tunnel syndrome and ulnar 
neuropathy, right, evaluated as 10 percent disabling; carpal 
tunnel syndrome and ulnar neuropathy, left, evaluated as 10 
percent disabling; myofascial pain syndrome neck muscles, left 
trapezius and left scapula muscles, evaluated as 10 percent 
disabling; and hemorrhoids, evaluated as noncompensable.  Her 
combined rating is therefore 90 percent from January 1, 2002.  
See 38 C.F.R. § 4.25.  Thus, given that the Veteran has one 
service-connected disability rated over 40 percent as well as a 
combined rating over 70 percent, the Veteran does meet the 
schedular requirements for a total disability rating based on 
individual unemployability due to service-connected disabilities 
under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's 
service-connected disabilities result in impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  The Board emphasizes that a 
total rating based on individual unemployability is limited to 
consideration of service-connected disabilities.  

In her claim, the Veteran indicated that she last worked in 
September 2003 as a sales clerk.  She also provided that she had 
completed two years of college.  VA treatment records have been 
associated with the claims file.  These records showed that the 
Veteran was basically a stay at home mom, but also indicated that 
she was going to school.  An April 2006 record indicated that she 
experienced very intense pain in the left shoulder area while 
sitting in class.  However, these records do not include an 
opinion as to the Veteran's employability. 

In her notice of disagreement and substantive appeal, the Veteran 
continued to assert that she was unable to work due to her 
service-connected disabilities.  She provided that she could not 
sit and type due to shoulder, back and neck pain as well as her 
carpal tunnel syndrome.  She also indicated that she was unable 
to sleep due to shoulder and neck pain, which caused fatigue the 
during the day.  She further stated that school was a challenge 
because she was unable to sit comfortably for a class period and 
taking notes was very strenuous.  She also indicated that she had 
problems standing due to pain in her feet and knees.  

She was afforded a VA general examination in December 2006 by a 
medical doctor.  After reviewing the claims file and examining 
the Veteran, the examiner determined that the Veteran's 
limitations were standing not to exceed about 30 to 40 minutes, 
sitting not to exceed 30 to 40 minutes, lifting not more than 
five to 10 pounds on the left side, and sleep deprivation with 
only two to three hours any day and fatigue lasting throughout 
the day.  The examiner concluded that the Veteran did not have 
nonservice-connected conditions affecting her occupation.  

Subsequently, a March 2007 VA opinion was completed by another 
medical doctor.  After reviewing the claims file in detail, the 
doctor concluded that the Veteran's musculoskeletal conditions, 
as outlined in the general medical examination, had been 
prohibitive in her occupational pursuits.  

In October 2007, the Veteran's prior employer indicated that she 
was a sales associate from June 2003 to September 2003, but her 
employment was terminated because she did not return.  

The Veteran was afforded another VA general examination in 
October 2008 by another medical doctor.  After reviewing the 
claims file and examining the Veteran, the examiner determined 
that the Veteran's hypothyroidism, hemorrhoids or left hand 
carpal tunnel syndrome were not currently limiting.  He could not 
offer an opinion as to the Veteran's carpal tunnel syndrome of 
the right hand because it was currently in a cast.  However, the 
examiner determined that the Veteran's service-connected 
bilateral knee disability, bilateral foot disability, myofascial 
pain of the back and neck, and left shoulder disability limited 
work due to no prolonged sitting, standing or walking as well as 
no heavy lifting.  He also indicated that the Veteran had trouble 
turning her neck.  With respect to the migraine headaches, the 
examiner opined that this was the main limitation to work due to 
incapacitating flare-ups; however, a new medication may prove 
helpful.    

Based on the evidence of record, the Board finds that TDIU is 
warranted.  Initially, there is evidence of some college 
education.  There is also, evidence, however, that appears to 
show that she has at least been unemployed since September 2003.  
The evidence showed that her last job was a sales clerk, which 
would require long periods of standing and walking as well as 
some lifting and sitting.  The medical evidence, specifically the 
March 2007 opinion and October 2008 VA examination, indicated 
that the Veteran has significant limitations on her ability to 
stand, walk or sit for any period of time due to her service-
connected musculoskeletal disabilities.  The October 2008 
examination also indicated that her service-connected headache 
disability also limited her ability to work.  Given the overall 
service-connected disabilities, especially her inability to sit 
or stand for long periods of time, it appears doubtful that she 
could successfully engage in her prior occupation as a sales 
clerk.  There is also the question of what impact the carpal 
tunnel syndrome would have on her ability to perform tasks 
routinely required of clerks.   

Given the Veteran's level of education and work experience, the 
Board believes that a reasonable doubt exists as to whether the 
Veteran can engage in any type of gainful employment.  Thus, 
resolving all benefit of the doubt in the Veteran's favor, the 
Board must conclude the Veteran is unemployable due to her 
service-connected disabilities.  38 U.S.C.A. § 5107(b).

Under the Veterans Claims Assistance Act of 2000 (VCAA), which 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant. 38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  In light of 
the favorable decision as it relates to the issue of individual 
unemployability, the satisfaction of VCAA requirements is 
rendered moot.  Nevertheless, the Board notes that a February 
2007 VCAA letter informed the Veteran of the information needed 
to substantiate her claim.  Moreover, the letter notified the 
Veteran of the requirements necessary to establish a disability 
rating and an effective date in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).


ORDER

Entitlement to TDIU is warranted.  The appeal is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.   


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


